         Case 1:17-cv-10789-JGD Document 104 Filed 11/20/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


AMANDA JOHNSON                                )
                                              )
        Plaintiff                             )
                                              )
            v.                                )        Case No. 1:17-cv-10789-JGD
                                              )
CENTRAL INTELLIGENCE AGENCY                   )
                                              )
       Defendant                              )
                                              )


                                   JOINT STATUS REPORT

       Plaintiff, Dr. Amanda Johnson, and Defendant, Central Intelligence Agency (“CIA”),

submit this Joint Status Report pursuant to the parties’ prior Joint Status Report and Motion to

Stay Proceedings dated September 30, 2020 (ECF No. 101). Pursuant to the settlement

agreement, the parties have resolved all substantive issues remaining in this case, but seek a

period of time to negotiate on the appropriateness and amount of attorneys’ fees and costs

pursuant to 5 U.S.C. § 552(a)(4)(E).

       Therefore, the parties propose that the parties file a Joint Status Report no later than

December 9, 2020 apprising the Court on the results of their negotiations.

       The parties hereby request that this Court adopt the schedule set forth above.




                                                  1
        Case 1:17-cv-10789-JGD Document 104 Filed 11/20/20 Page 2 of 3




Respectfully submitted,



 AMANDA JOHNSON,                          CENTRAL INTELLIGENCE AGENCY,

 By her attorney,                         By its attorney,

   /s/ Andrew F. Sellars                  ANDREW E. LELLING
 ANDREW F. SELLARS (BBO No. 682690)       United States Attorney
 BU/MIT Technology Law Clinic
 Boston University School of Law          By: /s/ Michael Sady           _
 765 Commonwealth Avenue                  MICHAEL SADY (BBO No. 552934)
 Boston, MA 02215                         Assistant United States Attorney
 Tel: (617) 358-7377                      United States Attorney’s Office
 Fax: (617) 353-6944                      John Joseph Moakley U.S. Courthouse
 sellars@bu.edu                           One Courthouse Way - Suite 9200
                                          Boston, MA 02210
                                          (617) 748-3362
                                          Michael.sady@usdoj.gov




Dated: November 20, 2020




                                      2
         Case 1:17-cv-10789-JGD Document 104 Filed 11/20/20 Page 3 of 3




                                      Certificate of Service

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing, on November 20, 2020.

                                                                             /s/ Andrew F. Sellars
